Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Status of the Claims
The amendment dated 12/22/2022 is acknowledged.  Claims 15-18, 20-27 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020, 08/10/2021, 09/07/2021 and 03/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Drawings Objections
The drawings are objected to because Figures 1, 6, 7, 8 and 9 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liljestrom et al. “Liljestrom” (WO2016/086980) in view of Staib et al. “Staib” (US Patent 7,767,209).
	The claim is directed to an immunogenic composition comprising a pharmaceutically acceptable carrier and an attenuated poxvirus, wherein the attenuated poxvirus genome comprises a nucleic acid sequence encoding the 26S subgenomic polyprotein of chikungunya virus and further comprises deletion of at least one gene which encodes an endogenous essential assembly or maturation protein and/or increases immunogenicity of the composition.
	Regarding claim 2, Liljestrom discloses a composition for use as a vaccine to protect against Chikungunya virus (CHIKV) infection, the composition comprising a nucleic acid comprising a nucleotide sequence encoding an attenuated poxvirus vector and the CHIKV structural proteins C, E3, E2, 6K and E1(see Abstract and Examples).  It is noted that the 26S subgenomic RNA of Chikungunya encodes the structural proteins C-E3-E2-6K-E1, thus, Liljestrom expresses these structural proteins that are considered to encode the 26S subgenomic polypeptide of chikungunya virus.  The attenuated poxvirus is a modified vaccinia virus Ankara (MVA) strain and also included the additional deletions of the immunomodulatory vaccinia virus gens C6L, K7R, and A46R (see Example 1).  It is known that the MVA attenuated poxvirus has deletions that consist of about 15 percent of its former genome, including most of the K1L gene (see Staib), and thus, Liljestrom utilizing the MVA as a vector for their vaccine will inherently have a deletion of the K1L gene, whereby the vaccinia virus K1L gene functions as a stringent marker to rescue MVA growth (see column 6 lines 51-53).
Accordingly, it would have been obvious to one of ordinary skill in the art to generate an immunogenic composition comprising an attenuated poxvirus comprising a nucleic acid sequence encoding the 26S subgenomic polyprotein of chikungunya virus as taught by Liljestrom having at least one gene which encodes an endogenous essential assembly or maturation protein given the knowledge of Staib.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success since Liljestrom successfully demonstrates protection against Chikungunya virus infection (see Figure 10 CHIKV challenge).  Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
Claims 1 and 3-12 of this application are patentably indistinct from claims 1-11 of US Patent 10905759. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1 and 3-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. 10905759. This is a statutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648